830



            OFFlCEOFTHEAlTORNEYGENERALOFTEXAS
                                AUSTIN
GROVER SULERS
A,TORNL* GENERAL




 Honorable C. J. Wilde
 County Auditor
 m0 00 6 county
 Corpua Chrlstl, Texas

 Bar    53-r:                Opirlon Ho. 016788
                             RI: Liability or Buaoo




           Your latter
 abort aPatkr hae been
 reads aa rolldast




                                     ot   Wtrisl,   thhrro
                                      In tha ngwapapcrr which
                                    ul’a not have brsn
                                     tor, reporter, and
                                     in eontemp$ of court.
                                 VI a nil1 knowlrdgo ot
                                    B had during the trial,
                                 a transoript 0r the tsnti-
                      Court Stenographer,   Said transcript
                      ny prepared by the Court Stenographer
                      the County for $111.00. Gould the
                     y pay for this traneorlpt?W

          The essenoe or your qurotfon is whether or not tha
oounty la legally liable for the payment of this tranaoript,
Honorable C. J. Wlldo, Page 2



ror of ooume it is acadrmlo that unless the oouilty ia thur
legally liable no payrPsnticould be approved, ordered or made.

          Article 2327 of the iievised Civil Statutes lnaotar
es pertinent is 68 follovls:

             “Yih6tl  6ith6l’   party t0 a Civil Cese panding in
        th6 county Oourt or oounty court at law applies
        therefor, th6 judge thareor shell appoint a aonl-
        petent Ptenogr6ph6r, if on6 be present, to report
        the oral tsstimcny given in auoh case. Suoh stsnog-
        rapher shall take th6 oeth required of otfiaiel
        court raportar6, and shall rsoelve net lea3 than
        Five irollers      ($j.Ot)Fpt~ day, to be taxed and ocl-
        lroted aa ooete.

          This statute IMCeWerily  by negation at least pra-
oludea liability of the oounty for under the facta statrd by
you it appears the Commiaaloners~ Court di& not authorize
the court stenographer to perform the servioea. It further
appear3 that the litigation out of which the transaotlon aro3e
WBB a private suit between individuals, in whloh the oounty
wea not in th6 leeat iIiVOlV6d. It appears the contempt pro-
oeeding involved alone th6 question as to whether aortain
individuals were in contempt of the County Court. Nalther
Of   the30   prOCMtdiXkg8   h   any   Way   inVolV66   ha6666   cbnaty.
Nueoes bounty ia not authorized to pay the expense3 inold4nt
to or growing out of euoh oontampt procerdinge. Neither the
County Judge nor the Commissioners* Court waa authorized to
bind Nueoea County or obligate it to pay the stenographer for
the servicea he rendared or the work he did in bonneotion
with the praoeeding.  It la therefore our opinion that the
olaim should be re&Cted.
          ~!e know of no statut6, decision or legal prinoiple
that would make the county liable for this item.

                                                       Yours ver:r .Lruly
                                                 ATTORiGY WSIWtifcllL
                                                                  OF TEX4S